UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end:5/31 Date of reporting period: 02/28/2015 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for the remaining series as appropriate. Dreyfus Emerging Markets Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Fund February 28, 2015 (Unaudited) Common Stocks96.0% Shares Value ($) Brazil9.7% BM&FBovespa Brasil Insurance Participacoes e Administracao Cia de Saneamento Basico do Estado de Sao Paulo, ADR Cia Hering Duratex EDP - Energias do Brasil Gerdau, ADR Grupo BTG Pactual Itau Unibanco Holding, ADR Magnesita Refratarios Oi, ADR a Petroleo Brasileiro, ADR Sul America Telefonica Brasil, ADR Vale, ADR Chile1.6% Cencosud ENTEL Chile China18.1% Air China, Cl. H Anhui Conch Cement, Cl. H Baoxin Auto Group Beijing Capital International Airport, Cl. H China Communications Services, Cl. H China Construction Bank, Cl. H China Life Insurance, Cl. H China Railway Construction, Cl. H China ZhengTong Auto Services Holdings CNOOC Dongfang Electric, Cl. H Guangzhou Automobile Group, Cl. H Industrial & Commercial Bank of China, Cl. H Lianhua Supermarket Holdings, Cl. H a Ping An Insurance Group Company of China, Cl. H Weichai Power, Cl. H West China Cement Wumart Stores, Cl. H Greece.4% National Bank of Greece a Hong Kong7.4% China Mobile China Mobile, ADR China Resources Power Holdings COSCO Pacific Global Bio-Chem Technology Group a NWS Holdings Parkson Retail Group Shanghai Industrial Holdings Hungary1.6% OTP Bank Richter Gedeon India11.6% Bank of India a Bharat Heavy Electricals ICICI Bank IDFC India Cements a NMDC NTPC Oriental Bank of Commerce Power Grid Corporation of India Punjab National Bank a Reliance Industries Rolta India Sesa Sterlite South Indian Bank State Bank of India Steel Authority of India Indonesia.1% Aneka Tambang Persero Malaysia.9% CIMB Group Holdings Mexico2.0% Alpek a Consorcio ARA a Controladora Vuela Compania de Aviacion, ADR a Grupo Financiero Banorte, Ser. O Poland1.2% Powszechna Kasa Oszczednosci Bank Polski Qatar.4% Commercial Bank of Qatar Russia4.7% Gazprom, ADR MegaFon, GDR Moscow Exchange MICEX-RTS b Rosneft, GDR Sberbank of Russia, ADR South Africa1.5% Aveng a Standard Bank Group South Korea20.9% E-Mart Hite Jinro a Hyundai Engineering & Construction Hyundai Mobis Hyundai Motor KB Financial Group Korea Electric Power Korean Reinsurance KT a KT, ADR LG Chem LG Electronics Lotte Shopping NongShim POSCO POSCO, ADR Samsung Electronics Shinhan Financial Group Shinsegae Tongyang Life Insurance Taiwan9.1% Advanced Semiconductor Engineering Compal Electronics First Financial Holding Hon Hai Precision Industry Nan Ya Printed Circuit Board a Radiant Opto-Electronics Shin Kong Financial Holding Simplo Technology Taiwan Semiconductor Manufacturing United Microelectronics Thailand3.1% Bangkok Bank PTT Global Chemical Thai Oil Turkey.6% Turkiye Halk Bankasi Turkiye Sise ve Cam Fabrikalari 1 1 United Arab Emirates.5% Emaar Properties United States.6% iShares MSCI Emerging Markets ETF Total Common Stocks (cost $637,952,824) Preferred Stocks2.0% Brazil Banco do Estado do Rio Grande do Sul, Cl. B 902,900 4,048,936 Gerdau 731,300 2,619,928 Itau Unibanco Holding 2,700 34,716 Itausa - Investimentos Itau 998,600 3,549,405 Metalurgica Gerdau 132,600 521,291 Randon Participacoes 1,223,400 1,663,522 Total Preferred Stocks (cost $16,885,127) Number of Rights.0% Rights Value ($) Brazil Itausa - Investimentos Itau (cost $9,007) 7,329 a Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,270,000) 4,270,000 c Total Investments (cost $659,116,958) % Cash and Receivables (Net) % Net Assets % ADR American Depository Receipts ETF Exchange-Traded Fund GDR Global Depository Receipts MICEX Moscow Interbank Currency Exchange RTS Russian Trading System a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At February 28, 2015, the value of this security amounted to $4,036,984 or 0.6% of net assets. c Investment in affiliated money market mutual fund. At February 28, 2015, net unrealized depreciation on investments was $41,727,308 of which $73,748,772 related to appreciated investment securities and $115,476,080 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the costfor financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 30.2 Information Technology 13.5 Materials 11.7 Energy 8.7 Industrial 8.5 Consumer Discretionary 7.9 Telecommunication Services 6.5 Utilities 5.2 Consumer Staples 4.3 Health Care .9 Money Market Investment .7 Exchange-Traded Funds .6 † Based on net assets. The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 593,090,080 4,036,984 - Equity Securities - Foreign Preferred Stocks+ 12,437,798 - - Exchange-Traded Funds 3,546,010 - - Mutual Funds 4,270,000 - - Rights+ 8,778 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 20, 2015 By: /s/ James Windels James Windels Treasurer Date: April 20, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
